Citation Nr: 0307860	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  94-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
headaches, currently rated 50 percent disabling.  

2.  Entitlement to a compensable rating for dermatophytosis.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in relevant part, denied a 
rating in excess of 30 percent for post-traumatic headaches, 
and denied a compensable rating for dermatophytosis.  

In November 1996, April 1999, and March 2000, the Board 
remanded the issues to the RO for further development.  In an 
October 2002 rating decision, the RO granted a 50 percent 
rating for post-traumatic headaches, effective June 23, 1993, 
the date the veteran's claim for increased compensation 
benefits was received by the RO.  The case has now been 
returned to the Board for appellate consideration.  
Regrettably, another remand is required.  

In November 2002, the veteran requested that he be scheduled 
for a personal hearing before a Veterans Law Judge at the RO.  
However, in January 2003, he canceled that request.  The 
veteran has also filed claims for increased ratings for his 
service-connected bilateral hearing loss and tinnitus.  These 
issues have not been adjudicated by the RO and are not 
currently before the Board.  They will not be addressed 
herein.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that the case is not yet ready for appellate 
disposition.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); see also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

This matter arises from an appeal filed by the veteran to a 
rating decision dated in December 1993, prior to the 
effective date of the VCAA.  The case was remanded to the RO 
on three occasions for further development, most recently in 
March 2000.  It was recertified to the Board for review in 
January 2003, after the issuance of a rating decision and 
supplemental statement of the case in October 2002.  However, 
the record shows that the RO has not referenced or discussed 
the VCAA in readjudicating the veteran's claims, other than a 
cursory mention of the new law in the October 2002 
supplemental statement of the case, and that document did not 
include the provisions of the new law and regulations.  In 
particular, the record does not show that the RO provided 
notice of the VCAA to the veteran and his representative, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
Such notice has been deemed mandatory by the Court.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, in his January 2003 VA Form 646, the veteran's 
representative reported that the veteran was scheduling an 
appointment with the Dermatology Clinic at the Little Rock, 
Arkansas VA Medical Center (VAMC).  This evidence is directly 
related to the veteran's claim and should be associated with 
the file.  As noted in the October 2002 supplemental 
statement of the case, the criteria for rating skin 
disabilities were revised, effective August 30, 2002.  After 
the evidence is obtained, the veteran's disability should be 
rated under the criteria that are most favorable to him in 
accordance with Karnas, supra.  
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  The RO should obtain records from the 
Little Rock, Arkansas VAMC Dermatology 
Clinic, as well as any other recent VA 
treatment records pertaining to the 
veteran's service-connected post-
traumatic headaches and dermatophytosis.  

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claims 
for increased ratings for post-traumatic 
headaches and dermatophytosis.  If any of 
the determinations remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


